              Case 2:20-cv-00661-BJR Document 75 Filed 01/07/21 Page 1 of 11




 1                                                  THE HONORABLE BARBARA J. ROTHSTEIN

 2
                                   UNITED STATES DISTRICT COURT
 3                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 4

 5
     WADE K. MARLER, DDS, et al.,                         NO. 2:20-cv-00616-BJR
 6
                    Plaintiffs,
 7
            v.
 8
     ASPEN AMERICAN INSURANCE
 9   COMPANY,

10                  Defendant.

11

12   KARA MCCULLOCH DMD MSD PLLC, et                      NO. 2:20-cv-00809-BJR
     al.,
13
                    Plaintiffs,
14
            v.
15
     VALLEY FORGE INSURANCE
16   COMPANY, et al.,
17                  Defendants.
18

19   CABALLERO,                                           NO. 2: 20-cv-05437-BJR
20                  Plaintiff,
21          v.
22   MASSACHUSETTS BAY INSURANCE
     COMPANY,
23
                    Defendant.
24

25

26   STIPULATION AND ORDER REGARDING MOTION FOR CLASS                 KELLER ROHRB ACK L.L .P.
     CERTIFICATION (Case Nos. 2:20-cv-00616-BJR; 2:20-cv-00809-          1201 Third Avenue, Suite 3200
                                                                            Seattle, W A 98101-3052
     BJR; 2:20-cv-05437-BJR; 2:20-cv-00627-BJR; 2:20-cv-00620-BJR;       TELEPHONE: (206) 623-1900
                                                                          FACS IMILE: (206) 623-3384
     2:20-cv-00597-BJR; 2:20-cv-01176-BJR; 2:20-cv-0661-BJR) - 1
              Case 2:20-cv-00661-BJR Document 75 Filed 01/07/21 Page 2 of 11




 1
     CHORAK, et al.,                                      NO. 2:20-CV-00627-BJR
 2
                    Plaintiffs,
 3
            v.
 4
     HARTFORD CASUALTY INSURANCE
 5   COMPANY, et al.,

 6                  Defendants.

 7

 8   PACIFIC ENDODONTICS, P.C., et al,                    NO. 2:20-CV-00620-BJR

 9                  Plaintiffs,

10          v.

11   OHIO CASUALTY INSURANCE
     COMPANY, et al.,
12
                    Defendants.
13

14
     NGUYEN, et al,                                       NO. 2:20-cv-00597-BJR
15
                    Plaintiffs,
16
            v.
17
     TRAVELERS CASUALTY INSURANCE
18   COMPANY OF AMERICA, et al.,
19                  Defendants.
20

21

22

23

24

25

26   STIPULATION AND ORDER REGARDING MOTION FOR CLASS                KELLER ROHRB ACK L.L .P.
     CERTIFICATION (Case Nos. 2:20-cv-00616-BJR; 2:20-cv-00809-          1201 Third Avenue, Suite 3200
                                                                            Seattle, W A 98101-3052
     BJR; 2:20-cv-05437-BJR; 2:20-cv-00627-BJR; 2:20-cv-00620-BJR;      TELEPHONE: (206) 623-1900
                                                                         FACS IMILE: (206) 623-3384
     2:20-cv-00597-BJR; 2:20-cv-01176-BJR; 2:20-cv-0661-BJR) - 2
              Case 2:20-cv-00661-BJR Document 75 Filed 01/07/21 Page 3 of 11




 1
     LA COCINA DE OAXACA LLC,                              NO. 2:20-CV-01176-BJR
 2
                    Plaintiff,
 3
            v.
 4
     TRI-STATE INSURANCE COMPANY OF
 5   MINNESOTA,

 6                  Defendant.

 7

 8   MARK GERMACK DDS,                                     NO. 2:20-CV-0661-BJR

 9                  Plaintiff,

10          v.

11   THE DENTISTS INSURANCE COMPANY,

12                  Defendant.

13

14
                                              STIPULATION
15

16          Whereas,

17          1.      From April through November of 2020, the plaintiffs in the above-captioned cases
18   filed original complaints for business interruption insurance coverage in this district. Certain of
19
     these actions were stayed for periods of time pending review of the actions by the Judicial Panel
20
     on Multidistrict Litigation (JPML) for potential consolidation and transfer.
21
            2.      After the JPML denied consolidation, the Court by order dated November 10,
22

23   2020, consolidated cases in this district by insurer family, and stayed discovery in each of the

24   consolidated cases until such time as the Court rules on dispositive motions.

25

26   STIPULATION AND ORDER REGARDING MOTION FOR CLASS                    KELLER ROHRB ACK L.L .P.
     CERTIFICATION (Case Nos. 2:20-cv-00616-BJR; 2:20-cv-00809-              1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101-3052
     BJR; 2:20-cv-05437-BJR; 2:20-cv-00627-BJR; 2:20-cv-00620-BJR;           TELEPHONE: (206) 623-1900
                                                                              FACS IMILE: (206) 623-3384
     2:20-cv-00597-BJR; 2:20-cv-01176-BJR; 2:20-cv-0661-BJR) - 3
              Case 2:20-cv-00661-BJR Document 75 Filed 01/07/21 Page 4 of 11




 1          3.      On November 24, 2020, the Court granted the parties’ Stipulated Motions for
 2   Amended Complaints and Briefing of Dispositive Motions and ordered amended complaints in
 3
     the consolidated actions be filed no later than November 25, and that the briefing of dispositive
 4
     motions in each of the consolidated cases be completed by March 5, 2021.
 5
            4.      Under Local Rule 23(i)(3), there is a deadline to file a motion for class
 6

 7   certification within 180 days of filing a complaint.

 8          Now, therefore, in light of the Court’s orders, including the current discovery stay until

 9   the Court rules on dispositive motions, counsel for the parties agree that good cause exists to
10   continue the date upon which the Plaintiffs shall file their motions for class certification pursuant
11
     to Local Civil Rule 23(i)(3).
12
            The parties stipulate and request that a comprehensive case schedule, including deadlines
13
     for fact and expert discovery and (for class action cases) the filing of a motion for class
14

15   certification, be set by the Court, if necessary, after the Court rules on the dispositive motions.

16                                                  ORDER

17          Having reviewed the parties’ stipulation, and finding that good cause exists for the
18
     requested relief from LCR 23(i)(3), the Court will, if necessary, issue a case schedule setting
19
     deadlines for fact and expert discovery and for Plaintiffs (in the class action cases) to file their
20
     motions for class certification in the above-referenced actions after the Court rules on the
21
     dispositive motions, which are scheduled to be fully briefed and filed no later than March 5,
22

23   2021, pursuant to the Court’s November 24, 2020 Scheduling Order entered in the actions.

24   DATED this 7th day of January, 2021.

25

26   STIPULATION AND ORDER REGARDING MOTION FOR CLASS                      KELLER ROHRB ACK L.L .P.
     CERTIFICATION (Case Nos. 2:20-cv-00616-BJR; 2:20-cv-00809-                1201 Third Avenue, Suite 3200
                                                                                  Seattle, W A 98101-3052
     BJR; 2:20-cv-05437-BJR; 2:20-cv-00627-BJR; 2:20-cv-00620-BJR;             TELEPHONE: (206) 623-1900
                                                                                FACS IMILE: (206) 623-3384
     2:20-cv-00597-BJR; 2:20-cv-01176-BJR; 2:20-cv-0661-BJR) - 4
              Case 2:20-cv-00661-BJR Document 75 Filed 01/07/21 Page 5 of 11




 1

 2                                         __________________________________________
                                           Barbara J. Rothstein
 3
                                           UNITED STATES DISTRICT JUDGE
 4   Presented By:

 5                                                KELLER ROHRBACK L.L.P.

 6                                                By: s/ Amy Williams-Derry
                                                  By: s/ Lynn L. Sarko
 7                                                By: s/ Gretchen Freeman Cappio
 8                                                By: s/ Ian S. Birk
                                                  By: s/ Irene M. Hecht
 9                                                By: s/ Karin B. Swope
                                                  By: s/ Nathan L. Nanfelt
10                                                    Amy Williams-Derry, WSBA #28711
                                                      Lynn Lincoln Sarko, WSBA #16569
11                                                    Gretchen Freeman Cappio, WSBA #29576
12                                                    Ian S. Birk, WSBA #31431
                                                      Irene M. Hecht, WSBA #11063
13                                                    Karin B. Swope, WSBA #24015
                                                      Nathan Nanfelt, WSBA #45273
14                                                    1201 Third Avenue, Suite 3200
                                                      Seattle, WA 98101
15                                                    Telephone: (206) 623-1900
16                                                    Fax: (206) 623-3384
                                                      Email: awilliams-derry@kellerrohrback.com
17                                                    Email: lsarko@kellerrohrback.com
                                                      Email: gcappio@kellerrohrback.com
18                                                    Email: ibirk@kellerrohrback.com
                                                      Email: ihecht@kellerrohrback.com
19                                                    Email: kswope@kellerrohrback.com
20                                                    Email: mfalecki@kellerrohrback.com
                                                      Email: nnanfelt@kellerrohrback.com
21
                                                  By: s/ Alison Chase
22                                                    Alison Chase, pro hac vice forthcoming
                                                      801 Garden Street, Suite 301
23                                                    Santa Barbara, CA 93101
                                                      Telephone: (805) 456-1496
24                                                    Fax: (805) 456-1497
                                                      Email: achase@kellerrohrback.com
25

26   STIPULATION AND ORDER REGARDING MOTION FOR CLASS                 KELLER ROHRB ACK L.L .P.
     CERTIFICATION (Case Nos. 2:20-cv-00616-BJR; 2:20-cv-00809-           1201 Third Avenue, Suite 3200
                                                                             Seattle, W A 98101-3052
     BJR; 2:20-cv-05437-BJR; 2:20-cv-00627-BJR; 2:20-cv-00620-BJR;        TELEPHONE: (206) 623-1900
                                                                           FACS IMILE: (206) 623-3384
     2:20-cv-00597-BJR; 2:20-cv-01176-BJR; 2:20-cv-0661-BJR) - 5
              Case 2:20-cv-00661-BJR Document 75 Filed 01/07/21 Page 6 of 11




 1                                                 Attorneys for Plaintiffs Nguyen et al., Pacific
                                                   Endodontics, et al., Chorak et al., Marler et al.,
 2                                                 McCulloch, et al., Caballero, Germack, La
                                                   Cocina de Oaxaca LLC, Owens Davies, P.S., and
 3                                                 The Seattle Symphony Orchestra

 4                                                 RUIZ & SMART
                                                   PLAINTIFF LITIGATION PLLC
 5
                                                   By: s/ William C. Smart
 6                                                 By: s/ Isaac Ruiz
                                                   By: s/ Kathrn Knudsen
 7                                                    William C. Smart, WSBA #8192
                                                      Isaac Ruiz, WSBA #35237
 8                                                    Kathryn M. Knudsen, WSBA #41075
                                                      Email: wsmart@plaintifflit.com
 9                                                    Email: iruiz@plaintifflit.com
                                                      Email: kknudsen@plaintifflit.com
10
                                                   Attorneys for Plaintiffs Jennifer Strelow,
11                                                 DMD and Shokofeh Tabaraie DDS PLLC
12                                                 HACKETT, BEECHER & HART
13                                                 By: s/ Brent W. Beecher
14                                                    Brent W. Beecher, WSBA #31095
                                                      601 Union Street, Suite 2600
15                                                    Seattle, WA 98101
                                                      Telephone: (206) 787-1830
16                                                    Email: bbeecher@hackettbeecher.com
17
                                                   Attorneys for Seattle Bakery, LLC, CSQBKR2018,
18                                                 LLC, Piroshky Piroshky Baker, LLC,
                                                   Piroshky Baking Company, LLC,
19                                                 SCRBKR2017, LLC

20                                                 THE LOYD LAW FIRM, P.L.L.C.

21                                                 By: s/ Shannon Loyd
                                                      Shannon Loyd
22                                                    12703 Spectrum Drive, Suite 201
                                                      San Antonio, Texas 78249
23
                                                      Telephone:(210) 775-1424
24                                                    Facsimile:(210) 775-1410
                                                      Email: shannon@theloydlawfirm.com
25
                                                   Attorneys for Plaintiff J Bells LLC
26   STIPULATION AND ORDER REGARDING MOTION FOR CLASS                  KELLER ROHRB ACK L.L .P.
     CERTIFICATION (Case Nos. 2:20-cv-00616-BJR; 2:20-cv-00809-            1201 Third Avenue, Suite 3200
                                                                              Seattle, W A 98101-3052
     BJR; 2:20-cv-05437-BJR; 2:20-cv-00627-BJR; 2:20-cv-00620-BJR;         TELEPHONE: (206) 623-1900
                                                                            FACS IMILE: (206) 623-3384
     2:20-cv-00597-BJR; 2:20-cv-01176-BJR; 2:20-cv-0661-BJR) - 6
              Case 2:20-cv-00661-BJR Document 75 Filed 01/07/21 Page 7 of 11




 1                                                 GO RD O N T IL DE N T HO M AS &
                                                   CO RDEL L L P
 2
                                                   By: s/ Mark A. Wilner
 3                                                    Mark A. Wilner, WSBA #31550
                                                      One Union Square
 4                                                    600 University Street, Suite 2915
                                                      Seattle, WA 98101
 5
                                                      Telephone: (206) 467-6477
 6                                                    Fax: (206) 467-6292
                                                      Email:mailto:fcordell@gordontilden.
 7                                                    com mwilner@gordontilden.com
 8                                                Attorneys for Plaintiffs Suneet Bath,
                                                  Noskenda Inc.
 9
                                                   GO RD O N T IL DE N T HO M AS &
10                                                 CO RDEL L L P
11                                                 By: s/ Franklin D. Cordell
                                                   By: s/ Kasey D. Huebner
12                                                    Franklin D. Cordell, WSBA #26392
13                                                    Kasey D. Huebner, WSBA #32890
                                                      One Union Square
14                                                    600 University Street, Suite 2915
                                                      Seattle, WA 98101
15                                                    Telephone: (206) 467-6477
                                                      Fax: (206) 467-6292
16                                                    Email: fcordell@gordontilden.com
17                                                    Email: khuebner@gordontilden.com

18                                                Attorneys for Plaintiff The Seattle Symphony
                                                  Orchestra
19
                                                  SIDLEY AUSTIN LLP
20
                                                   By: s/ Robin E. Wechkin
21                                                    Robin E. Wechkin, WSBA No. 24746
                                                      1420 Fifth Avenue, Suite 1400
22                                                    Seattle, WA 98101
                                                      Telephone: (415) 439-1799
23                                                    Email: rwechkin@sidley.com

24                                                     Yvette Ostolaza (pro hac vice)
                                                       Yolanda C. Garcia (pro hac vice)
25                                                     2021 McKinney Avenue, Suite 2000
                                                       Dallas, Texas 75201
26   STIPULATION AND ORDER REGARDING MOTION FOR CLASS                  KELLER ROHRB ACK L.L .P.
     CERTIFICATION (Case Nos. 2:20-cv-00616-BJR; 2:20-cv-00809-            1201 Third Avenue, Suite 3200
                                                                              Seattle, W A 98101-3052
     BJR; 2:20-cv-05437-BJR; 2:20-cv-00627-BJR; 2:20-cv-00620-BJR;        TELEPHONE: (206) 623-1900
                                                                           FACS IMILE: (206) 623-3384
     2:20-cv-00597-BJR; 2:20-cv-01176-BJR; 2:20-cv-0661-BJR) - 7
              Case 2:20-cv-00661-BJR Document 75 Filed 01/07/21 Page 8 of 11




 1                                                     Telephone: (214) 981-3401
                                                       Facsimile: (214) 981-3400
 2                                                     Email: yvette.ostolaza@sidley.com
                                                       Email: ygarcia@sidley.com
 3
                                                  Attorneys for Defendant Aspen American
 4                                                Insurance Company

 5                                               DLA PIPER LLP (US)

 6                                                 By: s/ Anthony Todaro
                                                   By: s/ Lianna M. Bash
 7                                                    Anthony Todaro, WSBA No. 30391 Lianna
                                                      Bash, WSBA No. 52598
 8                                                    701 Fifth Avenue, Suite 6900
                                                      Seattle, Washington 98104-7029
 9                                                    Tel: 206.839.4800
                                                      Fax: 206.839.4801
10                                                    E-mail: anthony.todaro@us.dlapiper.com
                                                      E-mail: lianna.bash@us.dlapiper.com
11
                                                 PAUL, WEISS, RIFKIND, WHARTON &
12                                               GARRISON LLP
13                                                 By: s/ H. Christopher Boehning
                                                   By: s/ Elizabeth M. Sacksteder
14                                                 By: s/ Daniel H. Levi
                                                   By: s/ Hallie S. Goldblatt
15                                                    H. Christopher Boehning (pro hac vice)
                                                      Elizabeth M. Sacksteder (pro hac vice)
16                                                    Daniel H. Levi (pro hac vice)
                                                      Hallie S. Goldblatt (pro hac vice)
17                                                    1285 Avenue of the Americas
                                                      New York, New York 10019-6064
18                                                    Tel: 212.373.3000
                                                      Fax: 212.757.3990
19                                                    E-mail: cboehning@paulweiss.com
                                                      E-mail: esacksteder@paulweiss.com
20                                                    E-mail: dlevi@paulweiss.com
                                                      E-mail: hgoldblatt@paulweiss.com
21
                                                 Attorneys for Defendants Valley Forge Insurance
22                                               Company and Transportation Insurance Company
                                                  FORSBERG & UMLAUF, P.S.
23
                                                   By: s/ Matthew S. Adams
24                                                    Matthew S. Adams
                                                      901 Fifth Avenue, Suite 1400
25                                                    Seattle, WA 98164
26   STIPULATION AND ORDER REGARDING MOTION FOR CLASS                 KELLER ROHRB ACK L.L .P.
     CERTIFICATION (Case Nos. 2:20-cv-00616-BJR; 2:20-cv-00809-           1201 Third Avenue, Suite 3200
                                                                             Seattle, W A 98101-3052
     BJR; 2:20-cv-05437-BJR; 2:20-cv-00627-BJR; 2:20-cv-00620-BJR;        TELEPHONE: (206) 623-1900
                                                                           FACS IMILE: (206) 623-3384
     2:20-cv-00597-BJR; 2:20-cv-01176-BJR; 2:20-cv-0661-BJR) - 8
              Case 2:20-cv-00661-BJR Document 75 Filed 01/07/21 Page 9 of 11




 1                                                     Telephone: 206-689-8500
                                                       Fax: 206-689-8501
 2                                                     Email: madams@foum.law

 3                                                 STEPTOE & JOHNSON LLP

 4                                                     Sarah D. Gordon (pro hac vice forthcoming)
                                                       1330 Connecticut Avenue, NW
 5                                                     Telephone: (202) 429-3000
                                                       Facsimile: (202) 429-3902
 6                                                     Email: sgordon@steptoe.com

 7                                                     Anthony J. Anscombe (pro hac vice
                                                       forthcoming)
 8                                                     One Market Plaza
                                                       Spear Tower, Suite 3900
 9                                                     San Francisco, CA 94105
                                                       Telephone: (415) 365-6700
10                                                     Facsimile: (312) 577-1370
                                                       Email: aanscombe@steptoe.com
11
                                                   Attorneys for Defendants Sentinel Insurance
12                                                 Company, Ltd. and Hartford Casualty Insurance
                                                   Company
13
                                                 BAKER & HOSTETLER LLP
14
                                                   By: s/ James R. Morrison
15                                                    James R. Morrison, WSBA No. 43043
                                                      999 Third Avenue, Suite 3900
16                                                    Seattle, WA 98104-4040
17                                                    Phone: (206) 332-1380
                                                      E-mail: jmorrison@bakerlaw.com
18
                                                 ALSTON & BIRD LLP
19
                                                 By: s/ Cari K. Dawson
20                                                    Cari K. Dawson (pro hac vice) Kara
                                                      F. Kennedy (pro hac vice)
21                                                    1201 W. Peachtree St.
                                                      Atlanta, GA 30309
22                                                    Phone: (404) 881-7000
                                                      Email: cari.dawson@alston.com
23                                                    Email: kara.kennedy@alston.com

24                                               Attorneys for Defendants American Fire and
                                                 Casualty Company, The Ohio Casualty Insurance
25                                               Company, and Ohio Security Insurance Company

26   STIPULATION AND ORDER REGARDING MOTION FOR CLASS                  KELLER ROHRB ACK L.L .P.
     CERTIFICATION (Case Nos. 2:20-cv-00616-BJR; 2:20-cv-00809-           1201 Third Avenue, Suite 3200
                                                                             Seattle, W A 98101-3052
     BJR; 2:20-cv-05437-BJR; 2:20-cv-00627-BJR; 2:20-cv-00620-BJR;        TELEPHONE: (206) 623-1900
                                                                           FACS IMILE: (206) 623-3384
     2:20-cv-00597-BJR; 2:20-cv-01176-BJR; 2:20-cv-0661-BJR) - 9
             Case 2:20-cv-00661-BJR Document 75 Filed 01/07/21 Page 10 of 11




 1                                               BULLIVANT HOUSER BAILEY, PC

 2
                                                 By: s/ John D. Bennett
 3                                                    John A. Bennett, WSBA #33214
                                                      Stuart D. Jones (pro hac vice)
 4                                                    925 Fourth Avenue, Ste. 3800
 5                                                    Seattle, Washington 98104
                                                      Telephone: (206) 292-8930
 6                                                    E-mail: john.bennett@bullivant.com
                                                      E-mail: stuart.jones@bullivant.com
 7
                                                 WIGGIN AND DANA LLP
 8
                                                 By: s/ Michael Menapace
 9
                                                      Michael Menapace (pro hac vice)
10                                                    Robyn Gallagher (pro hac vice)
                                                      20 Church Street
11                                                    Hartford, Connecticut 06103
                                                      Tel.: (860) 297-3700
12                                                    E-mail: mmenapace@wiggin.com
                                                      E-mail: rgallgher@wiggin.com
13
                                                 Attorneys for Defendant Massachusetts Bay
14                                               Insurance Company
15                                                By: s/ Daniel R. Bentson
16                                                By: s/ Owen R. Mooney
                                                      Daniel R. Bentson, WSBA #36825 Owen
17                                                    R. Mooney, WSBA #45779
                                                      925 Fourth Avenue, Ste. 3800
18                                                    Seattle, Washington 98104
                                                      Telephone: (206) 292-8930
19                                                    E-mail: dan.bentson@bullivant.com
20                                                    E-mail: owen.mooney@bullivant.com

21                                                ROBINSON & COLE LLP

22                                                By: s/ Wystan M. Ackerman
                                                      Wystan M. Ackerman (pro hac vice)
23                                                    Stephen E. Goldman (pro hac vice)
                                                      280 Trumbull Street
24                                                    Hartford, CT 06103
                                                      Telephone: (860) 275-8388
25                                                    Email: wackerman@rc.com
                                                      Email: sgoldman@rc.com
26   STIPULATION AND ORDER REGARDING MOTION FOR CLASS                KELLER ROHRB ACK L.L .P.
     CERTIFICATION (Case Nos. 2:20-cv-00616-BJR; 2:20-cv-00809-          1201 Third Avenue, Suite 3200
                                                                            Seattle, W A 98101-3052
     BJR; 2:20-cv-05437-BJR; 2:20-cv-00627-BJR; 2:20-cv-00620-BJR;       TELEPHONE: (206) 623-1900
                                                                          FACS IMILE: (206) 623-3384
     2:20-cv-00597-BJR; 2:20-cv-01176-BJR; 2:20-cv-0661-BJR) - 10
             Case 2:20-cv-00661-BJR Document 75 Filed 01/07/21 Page 11 of 11




 1
                                                  Attorneys for Defendants Travelers Casualty
 2                                                Insurance Company of America, The Travelers
                                                  Indemnity Co. of America, and The Charter Oak
 3                                                Fire Insurance Company

 4                                                BULLIVANT HOUSER BAILEY, PC

 5                                                By: s/ John A. Bennett
                                                      John A. Bennett, WSBA #33214
 6                                                    Stuart D. Jones (pro hac vice)
                                                      925 Fourth Avenue, Ste. 3800
 7
                                                      Seattle, Washington 98104
 8                                                    Telephone: (206) 292-8930
                                                      E-mail: john.bennett@bullivant.com
 9                                                    E-mail: stuart.jones@bullivant.com
10                                                STEPTOE & JOHNSON LLP
11
                                                  By: s/ Antonia B. Ianniello
12                                                    Antonia B. Ianniello (pro hac vice)
                                                      1330 Connecticut Avenue, N.W.
13                                                    Washington, D.C. 20036
                                                      Telephone: (202) 429-8087
14                                                    Facsimile: (202) 429-3902
                                                      Email: aianniello@steptoe.com
15
                                                  By: s/ Darlene K. Alt
16                                                    Darlene K. Alt (pro hac vice)
                                                      227 West Monroe Street, Ste.
17                                                    4700 Chicago, Illinois 60606
                                                      Telephone: (312) 577-1262
18                                                    E-mail: dalt@steptoe.com

19                                                Attorneys for Defendant Tri-State Insurance
                                                  Company of Minnesota
                                                  4833-1011-8358, v. 1
20

21

22

23

24

25

26   STIPULATION AND ORDER REGARDING MOTION FOR CLASS                    KELLER ROHRB ACK L.L .P.
     CERTIFICATION (Case Nos. 2:20-cv-00616-BJR; 2:20-cv-00809-             1201 Third Avenue, Suite 3200
                                                                               Seattle, W A 98101-3052
     BJR; 2:20-cv-05437-BJR; 2:20-cv-00627-BJR; 2:20-cv-00620-BJR;          TELEPHONE: (206) 623-1900
                                                                             FACS IMILE: (206) 623-3384
     2:20-cv-00597-BJR; 2:20-cv-01176-BJR; 2:20-cv-0661-BJR) - 11
